NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NORMAN DOUGLAS DIAMOND,                         No.    18-55376

                Plaintiff-Appellant,            D.C. No. 2:17-cv-06327-ODW-
                                                PJW
 v.

UNITED STATES OF AMERICA; DOES,                 MEMORANDUM*
Unknown Employees of the United States,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Otis D. Wright, II, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Norman Douglas Diamond, a resident of Japan, appeals pro se from the

district court’s judgment dismissing his action seeking tax refunds and damages

arising from various interactions with defendants. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal on the basis of res judicata.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002). We affirm.

      The district court properly dismissed Diamond’s claims for unauthorized

disclosure as barred by the doctrine of res judicata because Diamond litigated these

claims in a prior action that resulted in a final judgment on the merits. See Tahoe–

Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 322 F.3d 1064, 1077

(9th Cir. 2003) (requirements for res judicata).

      The district court did not abuse its discretion in denying Diamond’s motion

to transfer venue as to nonresident Diamond’s internal revenue tax claims because

venue was not proper in any district court. See Jones v. GNC Franchising, Inc.,

211 F.3d 495, 498 (9th Cir. 2000) (standard of review); see also 28 U.S.C.

§ 1402(a)(1) (providing that any action filed in district court against the United

States “may be prosecuted only . . . in the judicial district where the plaintiff

resides”). To the extent that Diamond alleged damages claims arising from

defendants’ acts or omissions in the District of Columbia, denial of Diamond’s

request to transfer venue was not an abuse of discretion because Diamond failed to

show why it was in the interest of justice to transfer rather than dismiss without

prejudice. See 28 U.S.C. § 1406(a) (“The district court of a district in which is

filed a case laying venue in the wrong division or district shall dismiss, or if it be in

                                           2                                        18-55376
the interest of justice, transfer such case to any district or division in which it could

have been brought.”).

      AFFIRMED.




                                            3                                     18-55376